DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-9, and 11-14 are pending in this application.

Information Disclosure Statement
The IDS filed on 05/05/2022 and 07/15/2022 have been considered. 

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-15 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-4, 6-9, and 11-14 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 101 rejections of claims 1-4, 6-9, and 11-14 have been fully considered but they are not persuasive. See the rejection below.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-4, 6-9, and 11-14 have been fully considered but they are moot in light of the references being applied in the current rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
As per claim 1, in step 1 of the 101 analysis the examiner has determined that the claim
is directed to a method. Therefore, the claim is directed to one of the four statutory categories of
invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites
a judicial exception. Specifically, the limitations of “comparing the cloud resource use information of a user with use rate threshold values, to obtain a comparison result; obtaining use state information of the pieces of cloud resources corresponding to the cloud resource use information of the user according to the comparison result; and generating cloud resource state information of the user based on the use state information” recite mental processes. Humans can use their minds to compare information with a threshold to determine whether the threshold is exceeded or not. Therefore, obtaining use state information of the pieces of cloud resources corresponding to the cloud resource use information of the user according to the comparison result can just be a human determining that cloud resource use information of the user has exceeded the use rate threshold value or that the cloud resource use information of the user has not exceeded the use rate threshold value. Generating cloud resource state information of the user based on the use state information can just involve a human associating the cloud resource state information of the user with the use state information. 

In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional
elements, alone or in combination do not integrate the judicial exceptions into a practical
application for the following rationale:
	The limitations “acquiring information”, “acquiring cloud resource use information of a user from a terminal used by the user in response to detecting by the cloud resource server access of the user to pieces of cloud resources provided by the cloud resource server, the cloud resource use information of the user being used to represent use rates the pieces of cloud resource within set time”, “sending the generated cloud resource state information to the user”, and “querying a target cloud resource instance from the cloud resources provided by the cloud resource server according to the cloud resource state information of the user” represent insignificant, extra-solution activities that are directed to mere data gathering activities which is a category of insignificant extra-solution activities (MPEP 2106.05(g)). The limitation “recommending the target cloud resource instance queried from the cloud resources provided by the cloud resource server to the user” represents an insignificant, extra-solution activity because it is directed to presenting offers which is an insignificant extra-solution activity. The term "extra-solution activity" can be understood as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim" (MPEP 2106.05(g)). 
The limitations “by a cloud resource server providing cloud resources” and “by the cloud resource server” apply judicial exceptions on a generic computer. "Alappat 's rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court's Bilski and Alice Corp. decisions" so therefore applying judicial exceptions on a cloud resource server which is a generic computer does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)).
The limitation “wherein the cloud resource state information of the user represents data security and utilization rates of the pieces of cloud resources currently accessed by the user” merely describes attributes of the technological environment. The courts have identified that generally linking the use of a judicial exception into a technological environment do not integrate a judicial exception into a practical application (MPEP 2106.04(d)(I)). 
In step 2B of the 101 analysis, the examiner has determined that the additional elements,
alone or in combination do not recite significantly more than the abstract ideas identified above
for the following rationale:
The limitations “acquiring information”, “acquiring cloud resource use information of a user from a terminal used by the user in response to detecting by the cloud resource server access of the user to pieces of cloud resources provided by the cloud resource server, the cloud resource use information of the user being used to represent use rates the pieces of cloud resource within set time”, “sending the generated cloud resource state information to the user”, “querying a target cloud resource instance from the cloud resources provided by the cloud resource server according to the cloud resource state information of the user”, and “recommending the target cloud resource instance queried from the cloud resources provided by the cloud resource server to the user”  represent insignificant, extra-solution activities. The limitations “acquiring information”, “acquiring cloud resource use information of a user from a terminal used by the user in response to detecting by the cloud resource server access of the user to pieces of cloud resources provided by the cloud resource server, the cloud resource use information of the user being used to represent use rates the pieces of cloud resource within set time”, and “sending the generated cloud resource state information to the user” are well-understood, routine, or conventional because they are directed to "receiving or transmitting data" (MPEP 2106.05(d)). The limitation “querying a target cloud resource instance from the cloud resources provided by the cloud resource server according to the cloud resource state information of the user” is well-understood, routine, or conventional because it is directed to storing and retrieving information in memory. The limitation “recommending the target cloud resource instance queried from the cloud resources provided by the cloud resource server to the user” is well-understood, routine, or conventional because it is directed to presenting offers. These are additional elements that the courts have recognized as well understood, routine, or conventional (MPEP 2106.05(d)). The citation of court cases in the MPEP meets the Berkheimer evidentiary burden since citation of a court case in the MPEP is one of the 4 types of evidentiary support that can be used to prove that the additional elements are well-understood, routine, or conventional (see 125 USPQ2d 1649 Berkheimer v. HP, Inc.). Thus, the limitations do not amount to significantly more than the abstract idea. 
The limitations “by a cloud resource server providing cloud resources” and “by the cloud resource server” apply judicial exceptions on a generic computer and therefore do not provide significantly more. 
The limitation “wherein the cloud resource state information of the user represents data security and utilization rates of the pieces of cloud resources currently accessed by the user” merely describes attributes of the technological environment and therefore does not amount to significantly more than the exception itself (MPEP 2106.05(h)). 

As per claim 6, it is a device claim of claim 1, so it is rejected for the same reasons. Additionally, claim 6 recites “one or more processors; and a storage device, for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations”. These limitations apply judicial exceptions on a generic computer so they do not integrate the judicial exceptions into a practical application and do not recite significantly more than the abstract idea. 

As per claim 11, it is a non-transitory computer readable medium claim of claim 1, so it is rejected for the same reasons. Additionally, claim 11 recites “a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations”. These limitations apply judicial exceptions on a generic computer so they do not integrate the judicial exceptions into a practical application and do not recite significantly more than the abstract idea. 

As per claims 2-4, 7-9, and 12-14, they are dependent claims of claims 1, 6, 11, respectfully and further describe the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 6, and 11 (line numbers refer to claim 1):
	Lines 2-3 recite “acquiring, by a cloud resource server providing cloud resources, cloud resource use information of a user from a terminal used by the user” and lines 12-16 recite “generating, by the cloud resource server, cloud resource state information of the user based on the use state information and sending the generated cloud resource state information to the user, wherein the cloud resource state information of the user represents data security and utilization rates of the pieces of cloud resources currently accessed by the user” but it is unclear why the user terminal which provides cloud resource use information to the cloud resource server is sent generated cloud resource state information which also involves utilization rates of pieces of cloud resources. 

As per claims 2, 7, and 12 (line numbers refer to claim 2):
	Lines 3, 5, 8, and 12 recite “use state information of the cloud resource” but claim 1 recites “use state information of the pieces of cloud resources”. 

As per claims 3, 8, and 13 (line numbers refer to claim 3):
	Line 3 recites ‘the cloud resource state information” which lacks antecedent basis since claim 1 recites “cloud resource state information of the user”.

As per claims 4, 9, and 14 (line numbers refer to claim 4):
	Lines 14-15 recite ‘the cloud resource state information” which lacks antecedent basis since claim 1 recites “cloud resource state information of the user”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 10942763 B2 herein Higuchi), in view of Kim (KR20170001792A), in view of Tung et al. (US 20110055399 A1 herein Tung), in view of Huang et al. (CN104426876A herein Huang), and further in view of Shen (CN107872499A). 
Higuchi was cited in a previous office action.
The claim mappings of Kim, Huang, and Shen are made with a translation of KR20170001792A, CN104426876A, and CN107872499A, respectively. 

As per claim 1, Higuchi teaches the invention substantially as claimed including a method for acquiring information, comprising: acquiring cloud resource use information of a user from a terminal, the cloud resource use information of the user being used to represent use rates of the pieces of cloud resources within set time (Col. 5 lines 62-66 The VM resource utilization rate memory 11 stores resource utilization rates as VM resource utilization rate data, for each VM, at fixed time intervals. The resource utilization rates of the VM are collected from a server on which the VM included in a public cloud 2 operates; Col. 6 lines 5-8 the VM resource utilization rate memory 11 stores the date, the time, and the CPU utilization rate at one-minute intervals, for each VM; Col. 1 lines 23-24 a public cloud in which a plurality of users share the resources; Col. 8 lines 13-15 the estimation circuit 15 calculates resource utilization rates of a server by sampling resource utilization rates from VM load models of VMs running on the server; Col. 1 lines 62-63 usage amount of a plurality of types of resources by a VM for each predetermined period; Col. 3 lines 64-65 a resource utilization rate monitored every minute); 
comparing the cloud resource use information of the user with use rate threshold values, to obtain a comparison result (Col. 15 lines 45-47 determines whether a CPU utilization rate in minute time monitoring at the target time T is equal to or greater than a threshold; Col. 9 lines 61-67 The competition occurrence modeling circuit 19 detects occurrence of resource competition by using minute-interval resource utilization rates, and determines whether the resource competition has occurred based on whether occurrence of the resource competition has been detected even once at a normal interval, in each stage of discretized resource utilization rates; Col. 15 lines 36-41 in the case of discretization in 10 stages, i is specified as 1 for CPU utilization rates of 0% or more and less than 10%, i is specified as 2 for CPU utilization rates of 10% or more and less than 20%, . . . , and i is specified as 10 for CPU utilization rates of 90% or more and less than 100%; Col. 1 lines 46-50 usage resource amount of the server falls below the upper threshold…When a usage resource amount of a server falls below a lower threshold); 
obtaining use state information of the pieces of cloud resources corresponding to the cloud resource use information of the user according to the comparison result (Col. 15 lines 53-57 when the CPU utilization rate in the minute time monitoring at the target time T is equal to or greater than the threshold even once, the competition occurrence modeling circuit 19 adds 1 to the number of times di resource competition has occurred; Col. 1 lines 23-27 In a public cloud in which a plurality of users share the resources, a resource competition may occur among a plurality of virtual machines running on the same server (physical machine). Here, the resources include a central processing unit (CPU), a network, a disk, etc; Col. 1 lines 62-63 usage amount of a plurality of types of resources by a VM for each predetermined period); 
generating cloud resource state information of the user based on the use state information, wherein the cloud resource state information of the user represents utilization rates of the pieces of cloud resources currently accessed by the user (Col. 10 lines 11-25 a resource competition occurrence probability pi in the ith (i=1, . . . , 10) stage (as cloud resource state information) is calculated by the following equation (4). [ Equation 4 ] pi = di/ ci  ( 4 ) In the equation (4), ci is the number of times determination is made on whether the resource competition has occurred in the ith stage, and di is the number of times it is determined that the resource competition has occurred in the ith stage; Col. 4 lines 4-5 resource high load occurs at a usage timing of a user; Col. 1 lines 23-26 In a public cloud in which a plurality of users share the resources, a resource competition may occur among a plurality of virtual machines running on the same server (physical machine); Col. 3 lines 64-65 a resource utilization rate monitored every minute; Col. 1 lines 62-63 usage amount of a plurality of types of resources by a VM for each predetermined period); and 
querying a target cloud resource instance from the cloud resources provided by the cloud resource server according to the cloud resource state information of the user, and recommending the target cloud resource instance queried from the cloud resources provided by the cloud resource server to the user (Fig. 2; claim 1 based on the resource utilization rate of the physical machine, calculate a statistical value of competition occurrence probabilities of the resource, for each of the physical machines except for the first physical machine, based on the resource utilization rate estimation data and the resource competition occurrence model, specify the migration destination (as target) physical machine; Col. 11 line 62-Col. 12 line 1 the competition risk evaluation circuit 21 specifies a server having the smallest risk evaluation index as a migration destination server, and outputs information of the specified migration destination server. In FIG. 14, since the risk evaluation index of the server#2 is smaller than that of the server#1, the server#2 is specified as the migration destination server; Col. 1 lines 23-24 a public cloud in which a plurality of users share the resources; Querying a target cloud resource instance from the cloud resources provided by the cloud resource server is taught because the specification of the instant application recites in paragraph [0026] that “the cloud resource server 105 may be implemented as a distributed server cluster composed of a plurality of cloud resource servers”. Since the migration destination is a cloud server among a plurality of cloud servers, it is a cloud resource instance from the cloud resources provided by the cloud resource server, which according to the specification can mean multiple cloud resource servers.).

Higuchi fails to teach acquiring, by a cloud resource server providing cloud resources, cloud resource use information of a user from a terminal used by the user in response to detecting by the cloud resource server access of the user to pieces of cloud resources provided by the cloud resource server; comparing, by the cloud resource server, the cloud resource use information; obtaining, by the cloud resource server, use state information; generating, by the cloud resource server, cloud resource state information of the user and sending the generated cloud resource state information to the user, wherein the cloud resource state information of the user represents data security; querying, by the cloud resource server, a target cloud resource instance. 

However, Kim teaches acquiring, by a cloud resource server providing cloud resources, cloud resource use information of a user from a terminal used by the user ([0043] The cloud server 50 receives the user's content usage pattern collected by the user terminal 10 for a certain period from the user terminal 10; [0037] the cloud server 50 includes a public content database 54 that stores a plurality of public content; [0004] A user may be provided with a computing resource that he or she desires anytime, anywhere through the Internet using cloud computing.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi with the teachings of Kim so that the cloud server has access to data collected by the user terminal (see Kim [0028] The user terminal 10 , the public terminal 20 , and the cloud server 50 may be connected to a network to communicate with each other; [0043] The cloud server 50 receives the user's content usage pattern collected by the user terminal 10 for a certain period from the user terminal 10).

Higuchi and Kim fail to teach acquiring cloud resource use information of a user in response to detecting by the cloud resource server access of the user to pieces of cloud resources provided by the cloud resource server; comparing, by the cloud resource server, the cloud resource use information; obtaining, by the cloud resource server, use state information; generating, by the cloud resource server, cloud resource state information of the user and sending the generated cloud resource state information to the user, wherein the cloud resource state information of the user represents data security; querying, by the cloud resource server, a target cloud resource instance. 

However, Tung teaches acquiring cloud resource use information of a user in response to detecting by the cloud resource server access of the user to pieces of cloud resources provided by the cloud resource server ([0155] the information within usage information database 2420 may be updated (e.g., by event processor 2410) in response to and/or based on events (e.g., included in timeline 2500) related to usage of the provisioned computing resources. For example, a record (e.g., 2510) may be created within usage information database 2420 in response to a corresponding start request (e.g., 2511); [0161] The user data (e.g., 2414) and/or group data (e.g., 2415) may be used to monitor and/or track usage of computing resources provisioned across at least one cloud provider (e.g., 120, 130, 140, etc.) and/or at least one data center (e.g., 150, etc.) by user; [0008] monitor and/or track the usage of cloud computing resources on a per-user basis).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi and Kim with the teachings of Tung to monitor the current usage of cloud resources accessed by a user (see Tung [0065] usage monitoring component 118 may generate usage data for the provisioned computing resources based on events (e.g., accessed from access component 116, from the cloud providers, from the data centers, some combination thereof, etc.) associated with the plurality of computing resources.).

Higuchi, Kim, and Tung fail to teach comparing, by the cloud resource server, the cloud resource use information; obtaining, by the cloud resource server, use state information; generating, by the cloud resource server, cloud resource state information of the user and sending the generated cloud resource state information to the user, wherein the cloud resource state information of the user represents data security; querying, by the cloud resource server, a target cloud resource instance.
	
However, Huang teaches comparing, by the cloud resource server, the cloud resource use information ([0170] a configuration management unit is deployed on the cloud node to compare the current version configuration file of the security information in the cloud with the history of the specified version configuration file); obtaining, by the cloud resource server, use state information ([0177] the security information includes but is not limited to the following information: user configuration information; system task status; user data access records; [0169] collect security information on cloud nodes by deploying the security information reporting module on the relevant cloud nodes); generating, by the cloud resource server, cloud resource state information of the user and sending the generated cloud resource state information to the user, wherein the cloud resource state information of the user represents data security ([0148] the security information of the corresponding cloud node in the cloud is obtained, and then the security information is sent to the user; [0047] the cloud service node can obtain the security information of the cloud node; [0169] support cloud users to obtain security information that users care about from the cloud (ie, cloud nodes)…collect the security information of cloud services, and can collect security information on cloud nodes by deploying the security information reporting module on the relevant cloud nodes.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi, Kim, and Tung with the teachings of Huang to improve user trust in cloud security (see Huang [0148] the user can obtain the security information in the cloud through a request, that is, the security information is transparent to the user, thereby improving the user's trust in the cloud security). 

Higuchi, Kim, Tung, and Huang fail to teach querying, by the cloud resource server, a target cloud resource instance.

However, Shen teaches querying, by the cloud resource server, a target cloud resource instance ([0104] the service server sends a resource query request including the target resource information; [0010] receiving a resource query request sent by the service server, where the resource query request includes target resource information corresponding to resources required for creating a target cloud service; [0098] cloud service providers manage hosts, create cloud services).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi, Kim, Tung, and Huang with the teachings of Shen to reduce the occurrence of revoking a service due to insufficient resources (see Shen [0121] reduces the occurrence of the need to revoke the obtained corresponding order when the cloud service fails to create due to insufficient host resources). 
	
As per claim 6, it is a device claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Higuchi teaches one or more processors; and a storage device, for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations (claim 1 a memory; and a processor coupled to the memory; Col. 18 lines 13-16 The main memory 51 is a memory that stores programs or program execution intermediate results, etc. The CPU 52 is a central processing device that reads and executes a program from the main memory 51.).

As per claim 11, it is a non-transitory computer readable medium claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Higuchi teaches a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations (claim 1 a memory; and a processor coupled to the memory; Col. 18 lines 13-16 The main memory 51 is a memory that stores programs or program execution intermediate results, etc. The CPU 52 is a central processing device that reads and executes a program from the main memory 51.).


Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, Kim, Tung, Huang, and Shen, as applied to claims 1, 6, and 11 above, in view of Alfieri et al. (US 20190020711 A1 herein Alfieri).
Alfieri was cited in the IDS filed 08/11/2021.
As per claim 2, Higuchi, Kim, Tung, Huang, and Shen teach the method according to claim 1. Higuchi specifically teaches the use state information, and the obtaining use state information of the cloud resource corresponding to the cloud resource use information according to the comparison result comprises: the comparison result being less than or equal to a first use level threshold value; the comparison result being greater than the first use level threshold value and less than or equal to a second use level threshold value; and the comparison result being greater than the second use level threshold value (Fig. 12A; Col. 5 lines 62-66 The VM resource utilization rate memory 11 stores resource utilization rates as VM resource utilization rate data, for each VM, at fixed time intervals. The resource utilization rates of the VM are collected from a server on which the VM included in a public cloud 2 operates; Col. 1 lines 46-50 the usage resource amount of the server falls below the upper threshold…When a usage resource amount of a server falls below a lower threshold; Col. 15 lines 53-57 when the CPU utilization rate in the minute time monitoring at the target time T is equal to or greater than the threshold even once, the competition occurrence modeling circuit 19 adds 1 to the number of times di resource competition has occurred; Col. 10 lines 24-25 di is the number of times it is determined that the resource competition has occurred in the ith stage; Col. 15 lines 36-41 in the case of discretization in 10 stages, i is specified as 1 for CPU utilization rates of 0% or more and less than 10%, i is specified as 2 for CPU utilization rates of 10% or more and less than 20%, . . . , and i is specified as 10 for CPU utilization rates of 90% or more and less than 100%; There are i number of stages (in this case ten) and di indicates the number of times utilization rates occur in each stage, so there are comparison results being less than or equal to a first use level threshold value, comparison results being greater than the first use level threshold value and less than or equal to a second use level threshold value, and comparison results being greater than the second use level threshold value. ).

Higuchi, Kim, Tung, Huang, and Shen fail to teach wherein the use state information is any one of normal, warning or high-risk; marking the use state information of the cloud resource corresponding to the cloud resource use information as normal, in response to the comparison result; marking the use state information of the cloud resource corresponding to the cloud resource use information as warning, in response to the comparison result; and marking the use state information of the cloud resource corresponding to the cloud resource use information as high-risk, in response to the comparison result.

However, Alfieri teaches wherein the use state information is any one of normal, warning or high-risk; marking the use state information of the cloud resource corresponding to the cloud resource use information as normal, in response to the comparison result; marking the use state information of the cloud resource corresponding to the cloud resource use information as warning, in response to the comparison result; and marking the use state information of the cloud resource corresponding to the cloud resource use information as high-risk, in response to the comparison result  (Fig. 2; [0037] monitors the physical resource utilization in the cloud; [0037] determine the specific physical resource 170 that is being overutilized as well as the severity of the overutilization (either in absolute terms, or as a labeled severity level such as “Minor,” Major,” and “Critical”; [0044] CPU utilization reaches a minor, major, or critical threshold level; [0055] a condition that a severity of overutilization meets or exceeds a threshold level).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi, Kim, Tung, Huang, and Shen with the teachings of Alfieri because Alfieri’s teaching of determining the severity of overutilization including minor, major, or critical levels allows for the reduction of utilization of overutilized resources according to the severity of the overutilization (see Alfieri, [0034] the VMs 160 may include a service to receive the message and take appropriate action to reduce utilization of the overutilized physical resource 170; [0037] the throttling component 110 may determine that a physical resource 170 is being overutilized based on receiving a message (e.g., an alert) from the third-party performance monitor. As part of determining that a physical resource 170 is being overutilized, the throttling component 110 may also determine the specific physical resource 170 that is being overutilized as well as the severity of the overutilization (either in absolute terms, or as a labeled severity level such as “Minor,” Major,” and “Critical”). 
	
As per claims 7 and 12, they are device and non-transitory computer readable medium claims of claim 2, so they are rejected for the same reasons as claim 2 above.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, Kim, Tung, Huang, and Shen, as applied to claims 1, 6, and 11 above, in view of Jalisatgi et al. (US 20150271145 A1 herein Jalisatgi).
Jalisatgi was cited in a previous office action.
As per claim 3, Higuchi, Kim, Tung, Huang, and Shen teaches the method according to claim 1. Higuchi specifically teaches wherein the generating cloud resource state information of the user based on the use state information comprises: setting the use state information of the user as the cloud resource state information, in response to determining the use state information (Col. 10 lines 11-25 a resource competition occurrence probability pi in the ith (i=1, . . . , 10) stage is calculated by the following equation (4). [ Equation 4 ] pi = di/ ci  ( 4 ) In the equation (4), ci is the number of times determination is made on whether the resource competition has occurred in the ith stage, and di is the number of times it is determined that the resource competition has occurred in the ith stage; Col. 15 lines 53-57 when the CPU utilization rate in the minute time monitoring at the target time T is equal to or greater than the threshold even once, the competition occurrence modeling circuit 19 adds 1 to the number of times di resource competition has occurred; Col. 1 lines 23-24 a public cloud in which a plurality of users share the resources).

Higuchi, Kim, Tung, Huang, and Shen fails to teach determining that the use state information refers to one piece of use state information.

However, Jalisatgi teaches determining that the use state information refers to one piece of use state information ([0042] measuring module 108 may measure only one of resource load 214 and risk factor 216, and measuring module 108 may then determine that measurement of the other is not needed or desired. For example, measuring module 108 may first measure resource load 214 and determine that the load is light or below a threshold, such that measuring risk factor 216 is not necessary).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi, Kim, Tung, Huang, and Shen with the teachings of Jalisatgi because Jalisatgi’s teaching of determining only one piece of use state information reduces redundancy (see Jalisatgi, [0042] measuring module 108 may measure only one of resource load 214 and risk factor 216, and measuring module 108 may then determine that measurement of the other is not needed or desired. For example, measuring module 108 may first measure resource load 214 and determine that the load is light or below a threshold, such that measuring risk factor 216 is not necessary).

	
As per claims 8 and 13, they are device and non-transitory computer readable medium claims of claim 3, so they are rejected for the same reasons as claim 3 above.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, Kim, Tung, Huang, and Shen, as applied to claims 1, 6, and 11 above, in view of Smola et al. (US 10587490 B2 herein Smola) and further in view of Su (CN107612737A).
The claim mappings of Su are made with a translation of CN107612737A.
Smola was cited in a previous office action.
	Su was cited in an IDS filed on 05/05/2022.
As per claim 4, Higuchi, Kim, Tung, Huang, and Shen teaches the method according to claim 1. Higuchi specifically teaches the generating cloud resource state information based on the use state information; determining that the use state information refers to a plurality of pieces of use state information; the plurality of pieces of use state information (Fig. 12A; Col. 15 lines 53-57 when the CPU utilization rate in the minute time monitoring at the target time T is equal to or greater than the threshold even once, the competition occurrence modeling circuit 19 adds 1 to the number of times di resource competition has occurred; Col. 10 lines 24-25 di is the number of times it is determined that the resource competition has occurred in the ith stage; Col. 15 lines 36-41 in the case of discretization in 10 stages, i is specified as 1 for CPU utilization rates of 0% or more and less than 10%, i is specified as 2 for CPU utilization rates of 10% or more and less than 20%, . . . , and i is specified as 10 for CPU utilization rates of 90% or more and less than 100%; Col. 15 lines 53-57 when the CPU utilization rate in the minute time monitoring at the target time T is equal to or greater than the threshold even once, the competition occurrence modeling circuit 19 adds 1 to the number of times di resource competition has occurred; Col. 1 lines 23-27 In a public cloud in which a plurality of users share the resources, a resource competition may occur among a plurality of virtual machines running on the same server (physical machine). Here, the resources include a central processing unit (CPU), a network, a disk, etc; Col. 1 lines 62-63 usage amount of a plurality of types of resources by a VM for each predetermined period).

Higuchi, Kim, Tung, Huang, and Shen fails to teach wherein the generating cloud resource state information based on the use state information comprises: in response to determining that the use state information refers to a plurality of pieces of use state information marked as normal, warning, and high-risk, performing a mean value calculations on the plurality of pieces of use state information marked as normal, warning, and high-risk respectively to obtain normal mean value information, warning mean value information and high-risk mean value information, wherein each of normal mean value information, warning mean value information and high-risk mean value information is set with a weight value, and the weight value represents importance of a corresponding mean value information; and setting a sum of products of the normal mean value information, the warning mean value information and the high-risk mean value information and respective corresponding weight values as the cloud resource state information.

However, Smola teaches wherein the generating cloud resource state information based on the use state information comprises: in response to determining that the use state information refers to a plurality of pieces of use state information marked as normal, warning, and high-risk, performing a mean value calculations on the plurality of pieces of use state information marked as normal, warning, and high-risk respectively to obtain normal mean value information, warning mean value information and high-risk mean value information, each of normal mean value information, warning mean value information and high-risk mean value information and a corresponding mean value information; setting the normal mean value information, the warning mean value information and the high-risk mean value information as the cloud resource state information (Col. 2 lines 13-21 collect performance data for various virtual and non-virtual cloud resources that are being provided by one or more cloud providers, normalize the performance data to create a data structure of uniform performance data, and evaluate the performance of the individual resources based on the uniform performance data. Implementations of the present disclosure can determine whether the resources are overloaded or underutilized; Col. 10 lines 25-34 the processing device can normalize the data in the data stream to create a uniform data stream that has the same time intervals (e.g., 20 seconds) between the data points. In one example, to create the uniform data stream, the processing device can determine a sum of the values of the data points in the received data stream, determine the average value over the number of data points in the received data stream, determine the average value over a pre-defined time interval (e.g., 20 seconds); Col. 11 lines 13-21 the processing device determines the utilization of the particular resource from the uniform data stream. The processing device can determine whether the resource is under-utilized, performing normal utilization, or over-utilized. The processing device can compare the utilization of the resource to one or more thresholds that are specified in configuration data to determine whether the resource is under-utilized, performing at normal utilization, or over-utilized; Col. 4 lines 60-62  the resource evaluator 109 can send a notification to a user and/or system indicating whether a resource is under-utilized or over-utilized).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi, Kim, Tung, Huang, and Shen with the teachings of Smola because Smola’s teaching of determining the normal mean value information, the warning mean value information and the high-risk mean value information allows for workloads on a resource to be moved thus improving throughput (see Smola, Col. 11 lines 22-38 In one implementation, at block 550, the processing device causes one or more actions to be performed on the particular resource as specified by a policy in view of the utilization of the particular resource. Actions can include, for example, moving at least a portion of the workload of a resource… the processing device may determine, from various data streams, the utilization of a particular metric for a particular container is at 80% utilization, and the utilization of a particular metric of the VM that is hosting the container is at 90% utilization, and the processing device may cause the container to be moved to another virtual machine to improve the throughput).
	
	Higuchi, Kim, Tung, Huang, Shen, and Smola fail to teach wherein each of normal value information, warning value information and high-risk value information is set with a weight value, and the weight value represents importance of a corresponding value information; setting a sum of products of the normal value information, the warning value information and the high-risk value information and respective corresponding weight value as the cloud resource state information.

However, Su teaches wherein each of normal value information, warning value information and high-risk value information is set with a weight value, and the weight value represents importance of a corresponding value information; setting a sum of products of the normal value information, the warning value information and the high-risk value information and respective corresponding weight value as the cloud resource state information ([0049] the scores corresponding to each alarm level are: 0.8 for minor alarms, 0.15 for general alarms, and 0.15 for serious alarms; [0005] when the CPU utilization in the virtual machine is greater than or equal to 70%, a serious alarm is sent to the terminal; or, when the CPU utilization in the virtual machine is less than 70% and greater than or equal to 50%, a serious alarm is sent to the terminal A general alarm; or, when the CPU utilization in the virtual machine is less than 50% and greater than or equal to 30%, a minor alarm is sent to the terminal; [0061] Form a matrix of the alarm score vectors of the resources; [0065] Perform weighted calculation on the matrix to obtain a weighted alarm score vector; [0067] the matrix is multiplied by a weighting vector to obtain a weighted alarm score vector; [0049] the alarm information of the cloud computing platform can be described by an alarm score vector; [0014] Obtain monitoring values of different resources in at least one monitoring object; [0016] Determine the alarm score of each of the resources according to the monitoring value; Matrix multiplication involves a sum of products.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Higuchi, Kim, Tung, Huang, Shen, and Smola with the teachings of Su to ensure reliability of a cloud computing (see Su [0004]  to ensure the reliability and stability of the cloud computing platform).
	
	
As per claims 9, and 14 they are device and non-transitory computer readable medium claims of claim 4, so they are rejected for the same reasons as claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195